\OOO\IO\U'l-BL»J[\J)-a

NNNNN[\)[\)>-l)-~Hr-a»-r-\»_>_lr_l»_-
O`\UI-l§UJNHO\QOC\IO\§ll-bw[\)'-‘O

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 1 of 10
Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
NEW FLYER INDUSTR[ES CANADA CASE NO. 2:18-cV-00299-RSL
ULC, and NEW FLYER OF AMERICA
., MODEL STIPULATED
PROTECTIVE ORDER

Plaintiff,
v.

RUGBY AVIATION LLC d/b/a SAN
IUAN AIRLINES,

 

Defendant.

l. PURPOSES AND LTMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for Which special protection may be warranted Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent With LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively entitle

parties to tile confidential information under seal.

STIPULATED PROTECTIVE ORDER l

 

\lO\Ul-I>L»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 2 of 10
Honorable Robert S. Lasnik

2. “CONFIDENTIAL” MATERIAL

“CONFIDENTIAL” material shall include the following documents and tangible things
produced or otherwise exchanged: technical information, marketing and business plans,
databases, specifications, fonnulations, tooling, prototypes, sketches, models, drawings,
specifications, procurement requirements, engineering information, samples, computer software
(source and object codes), forecasts, financial information, including information on sales, costs,
and/or profits, identity of or details about actual or potential customers or projects, techniques,
inventions, discoveries, know-how and trade secrets.

"ATTORNEY’S EYES ONLY" material shall be limited to the following documents and
tangible things, including but not limited to documents or information reflecting or containing
current confidential trade secrets, the disclosure of` which, even limited to the restrictions placed
on the Confidential lnforrnation under this Order, could compromise and/or jeopardize the
producing party's competitive business interests and Which comports with prevailing law as to
the use of the Highly Confidential designation ("Highly Confidential Information").

3- M

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.l Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to

the categories of persons and under the conditions described in this agreement Confidential

STIPULATED PROTECTIVE ORDER 2

 

\OOO\]O\U\LWN)~

NNNNNNN)-l»-»-\r-¢»-\>-o-¢)_a)-¢>-\
O\Lh-PWN»-*O\DOC\]O\U\-l>b~|[\)>-‘O

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 3 of 10
Honorable Robert S. Lasnik

material must be stored and maintained by a receiving party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONFIDENTIAL” lnformation or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any CONFIDENTIAL material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attomey’s Eyes Only and is so
designated Such information may be disclosed to in house counsel only for the parties or
attorneys representing a party in this matter;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, Witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of`
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;

STIPULATED PROTECTIVE ORDER 3

 

LL»J[\)

\OOO\]O\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 4 of 10
Honorable Robert S. Lasnik

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information

4.3 Filinc Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation, whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted Local Civil Rule S(g) sets forth the procedures that must be followed and the
standards that will be applied When a party seeks permission from the court to file material under
seal.

5. DESIGNATING PROTECTED MATERIAL

5.l Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation

5.2 Manner and Tin@g_ of Designations. Except as otherwise provided in this

agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

STIPULATED PROTECTIVE ORDER 4

 

-Lb~>l\)

\$OO\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 5 of 10
Honorable Robert S. Lasnik

ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced

(a) Information in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of` depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” or “HIGHLY
CONFIDENTLAL - ATTORNEY’S EYES ONLY” to each page that contains such confidential
material If only a portion or portions of the material on a page qualifies for protection, the
producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential If a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in Which the information or item is stored the word
“CONFIDENTIAL” or “HIGHLY CONFIDENTLAL - ATTORNEY’S EYES ONLY”. If only a
portion or portions of the information or item warrant protection, the producing party, to the
extent practicable, shall identify the protected portion(s).

5.3 lnadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is

treated in accordance with the provisions of this agreement

STIPULATED PROTECTIVE ORDER 5

 

-l>wl\)

\QOO\]C\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 6 of 10
Honorable Robert S. Lasnik

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
6.1 Timing of Challenges. Any party or non-party may challenge a designation of

confidentiality at any time Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed
6.2 Meet and Confer. The parties must make every attempt to resolve any dispute

regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants to the conference A good faith effort to
confer requires a face-to-face meeting or a telephone conference

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court

 

intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to

maintain the material in question as confidential until the court rules on the challenge

STIPULATED PROTECTIVE ORDER 6

 

\000\\0\@-|>{.0[\.)>~

NNNI\)N[\J[\Jv-ll_\)_~»-l)-A)-A)-\r-¢)-a»-\
O'\'~JI-LUJI\)'-‘O\OOO\]O\U'l-I>WN’-‘O

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 7 of 10
Honorable Robert S. Lasnik

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION
If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL - ATTORNEY’S EYES ONLY” that party must:

(a) promptly notify the designating party in Writing and include a copy of` the
subpoena or court order;

(b) promptly notify in writing the party Who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERLAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in Writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgrnent and
Agreement to Be Bound” that is attached hereto as Exhibit A.

9. [NADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

provision is not intended to modify whatever procedure may be established in an e-discovery

STIPULATED PROTECTIVE ORDER 7

 

\lO\Ul-ldb)l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 8 of 10
Honorable Robert S. Lasnik

order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed R. Evid. 502(d) as set forth herein.
10. NON TERM[NATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof`. Alternatively, the parties may agree upon appropriate methods of
destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
Work product, even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: October 3, 2018 s/ John D. Denkenberger
John D. Denkenberger, WSBA No.: 25,907
Christensen O’Connor Johnson KindnessPLLC
1201 Third Avenue, Suite 3600
Seattle, WA 98101-3029
Telephone: 206.682.8100
Fax: 206.224.0779
E-mail: john.denkenberger@cojk.com,
Litdoc@cojk.com

DATED: October 3 , 2018 s/ Matthew J. Marquardt
Matthew J. Marquardt, WSBA No.: 25,371
John S. Artz (admitted pro hac vice)
Dickinson Wright PLLC
2600 West Big Beaver Road, Suite 300
Troy, Michigan 48084
Telephone: 416.777.2393
Fax: 844.670.6009
E-mail: l\/ll\/Iarquardt@dickinsonwright.com;
JSArtz@dickinsonwright.com

STIPULATED PROTECTIVE ORDER 8

 

-l>L»JN

\OOC\]O\U!

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cV-00299-RSL Document 17 Filed 10/03/18 Page 9 of 10
Honorable Robert S. Lasnik

Attorneys for Plaintijjfs' New Flyer Industrz'es
Canaa’a ULC and New Flyer of America Inc.

DATED: October 3, 2018 s/ Jessica L. Goldman
Jessica L. Goldman, WSBA No.: 21856
Summit Law Group PLLC
315 Fif`th Avenue South, Suite 1000
Seattle, WA 98104
Telephone: 206.676.7000
Fax: 206.676.7001
E-mail: jessicag@summitlaw.com

Attorney for Defendant Rugby Aviation LLC
d/b/a San Juan Airlines

PURSUANT TO STIPULATION, 1"1` IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other
proceeding in any other court, constitute a waiver by the producing party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

06+.<£ 1018
/MS mate

Robert S. Lasnik
United States District Court Judge

STIPULATED PROTECTIVE ORDER 9

 

.|d

\COO\IO\LA

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00299-RSL Document 17 Filed 10/03/18 Page 10 of 10
Honorable Robert S. Lasnik

' EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Westem District of Washington on [date] in the
case of New Flyer Industries Canada ULC v. Rugby Aviation, LLC, Case No. 18-cv-00299 (VV.
D. Wash.). I agree to comply with and to be bound by all the terms of this Stipulated Protective
Order and I understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt I solemnly promise that I will not disclose in any
manner any information or item that is subject to this Stipulated Protective Order to any person
or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

STIPULATED PROTECTIVE ORDER 10

 

